                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE

  ROBERT WOLFENBARKER,                          )
                                                )
                Plaintiff,                      )
                                                )
  v.                                            )      No.:   2:19-CV-162-TAV-CRW
                                                )
  F/N/U HODGES and                              )
  F/N/U SMITH,                                  )
                                                )
                Defendants.                     )

                                   JUDGMENT ORDER

         For the reasons set forth in the memorandum opinion, filed contemporaneously with

  this order, this pro se prisoner’s complaint for relief under 42 U.S.C. § 1983 is

  DISMISSED for want of prosecution pursuant to Federal Rule of Civil Procedure 41(b).

  Defendants’ motion for summary judgment [Doc. 30] is, accordingly, DENIED as moot.

         Because the Court CERTIFIED in the memorandum opinion that any appeal from

  this order would not be taken in good faith, should Plaintiff file a notice of appeal, he is

  DENIED leave to appeal in forma pauperis. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P.

  24.

         The Clerk is DIRECTED to close the file.

         IT IS SO ORDERED.


                                     s/ Thomas A. Varlan
                                     UNITED STATES DISTRICT JUDGE

  ENTERED AS A JUDGMENT
      s/ John L. Medearis
     CLERK OF COURT


Case 2:19-cv-00162-TAV-CRW Document 34 Filed 11/10/20 Page 1 of 1 PageID #: 131
